Title: To Thomas Jefferson from John Mason, 8 September 1789
From: Mason, John
To: Jefferson, Thomas


Bordeaux, 8 Sep. 1789. Regretted extremely to learn from TJ’s letter of July that he was not at liberty to sail then, as “the Ship and Season provided a safe and agreable Passage.” Will be glad to keep him informed about boats sailing from Bordeaux and to make arrangements there.—“I am sorry Sir to be troublesome to you about my little affairs, when you may be occupied about those of much greater Consequence,” but he asks TJ to direct him “in the Disposal of a large quantity of Tobacco which we now have on hand here as well as to govern the Shipments of our Friends in America. I shall consider myself much indebted to you Sir, for your Opinion with respect to the Farm of that article, whether it is likely to exist longer, if not, how soon a reform may take Place and upon what footing the Introduction or duty of it may be put. The Farmers have certainly their fears about it as they have stopped purchasing all over the Kingdom.—As late as the 11th. July I have been advised that the Crops of wheat in Virginia and Maryland are very abundant. Much may be expected from America as the Scarcity in this Country is confirmed to them. Is there any propositions yet made for a continuation of the Bounty or is it probable such a measure will take Place.”
